                                                                 USDC
              Case 1:21-cv-00912-VEC Document 38 Filed 09/01/21 Page 1 ofSDNY
                                                                          2

                               MEMO ENDORSED                     DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 
                                              KATZMELINGER
                                        280 MADISON AVENUE, SUITE 600
                                         NEW YORK, NEW YORK 10016
                                            www.katzmelinger.com

    Nicola Ciliotta                                                                      o: 212.460.0047
    Katz Melinger PLLC                                                                    f: 212.428.6811
                                                                              nciliotta@katzmelinger.com

                                                  September 1, 2021

Via ECF
Hon. Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

           Re:     Flores v. Lexington Fresh Farm Inc., et al
                   Civil Action No. 21-cv-00912

Your Honor:

        We are attorneys for the defendants Lexington Fresh Farm Inc d/b/a Smiley’s Deli
(“Lexington”), Amir Kareem s/h/a Amir Doe (“Amir”), Nayeem Ghesani s/h/a Nasir Ghesani a/k/a
Nayeem Ghesani (“Nayeem”), and Nasir Ghesani s/h/a Atul N. Kasmira (“Nasir”) (collectively,
“Defendants”)1 in the above-captioned matter, and write jointly with counsel for plaintiff
Alejandro Flores (“Plaintiff”) to respectfully request brief adjournments of (i) the September 4,
2021 deadline to file a joint motion for judicial approval of the proposed settlement between the
parties; and (ii) the September 10, 2021 conference to be held if no letter is filed by September 4,
2021. This is the parties’ first request for such adjournments.

         As the Court is aware, the parties have reached a settlement in this matter. The parties are
in the process of reducing the terms of their proposed settlement to writing and will begin gathering
signatures soon. The parties respectfully request that (i) the deadline to file a joint motion for
judicial approval of the proposed settlement agreement be adjourned to September 20, 2021, and
(ii) that the September 10, 2021 conference be adjourned to September 27, 2021.

           We thank the Court for consideration in this matter.

                                                                          Respectfully submitted,
Cc:        Counsel for Plaintiff (via ECF)                             /s/ Nicola Ciliotta
                                                                          Nicola Ciliotta


1
    The remaining individual defendants have not appeared in this action.
           Case 1:21-cv-00912-VEC Document 38 Filed 09/01/21 Page 2 of 2


7KHGHDGOLQHWRILOHWKHMRLQWPRWLRQIRUMXGLFLDODSSURYDORIWKHSURSRVHGVHWWOHPHQWLVDGMRXUQHGWR)ULGD\
6HSWHPEHU,IWKHMRLQWPRWLRQLVQRWILOHGE\6HSWHPEHUDFRQIHUHQFHVKDOOEHKHOGRQ
6HSWHPEHUDW$0LQ&RXUWURRPRIWKH7KXUJRRG0DUVKDOO86&RXUWKRXVH)ROH\
6TXDUH1HZ<RUN1HZ<RUN7KHFRQIHUHQFHFXUUHQWO\VFKHGXOHGIRU)ULGD\6HSWHPEHUDW
$0LVFDQFHOHG)RUDGGLWLRQDOGHWDLOVDERXWWKHMRLQWPRWLRQWKHSDUWLHVVKRXOGFRQVXOWWKH&RXUW V
RUGHUDWGRFNHWHQWU\

SO ORDERED.



                           'DWH6HSWHPEHU
                           'DWH6
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
